CONCURRING STATEMENT BY
JOHNSON, J.:
¶ 1 The Opinion by my most-distinguished colleague, Judge Tamilia, is carefully reasoned and most persuasive. However, I join only so much of the Opinion as sets forth the facts, at opinion pages 554-557, and the unassailable Section III, appearing at pages 569 through 576 of the Opinion.
¶ 2 The Appellants have raised a single issue:
Is an agreement between parties that disputes between them will be resolved by arbitration and that, in the event of certain decisions of the arbitrators, either party is entitled to seek a de novo review by a court of the transcripts and exhibits of the arbitration hearing enforceable?
Brief for Appellants at 5. In the trial court, the Honorable R. Stanton Wettick, Jr., answered this question in the negative. The majority of this panel has done the same. I agree wholeheartedly both with Judge Wettick and Judge Tamilia on this narrow question.
¶ 8 The first two issues addressed by the majority, at pages 557 through 571 of the Opinion, involve important and sometimes complex considerations. Nevertheless, I am unable to agree that the resolution of either of these two issues is necessary in disposing of the sole question brought by the Appellants. Accordingly, I must de-*578dine to join in that portion of the Majority’s excellent Opinion, since I believe that the issues considered under Sections I and II of the Opinion will be more appropriately addressed when the issues found therein are placed squarely before this or another Court in the future.